DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/17/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 7 and 17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/06/21 is overcome by the cancellation of the claims.

4.	The rejection of Claims 1-6, 8-16, 18-23, and 25-31 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/06/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/06/21 is overcome by the Applicant’s amendments.

Claims 14 and 15 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 10/06/21 is withdrawn in view of the Applicant’s arguments.

7.	The rejection of Claims 1-3, 19, 22, 23, and 25-28 under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2008/0116789 A1) as set forth in the Non-Final Rejection filed 10/06/21 is herein amended due to the Applicant’s amendments.

8.	The rejection of Claim 18 under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2008/0116789 A1) as set forth in the Non-Final Rejection filed 10/06/21 is overcome by the Applicant’s amendments.

9.	The rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2008/0116789 A1) as set forth in the Non-Final Rejection filed 10/06/21 is herein amended due to the Applicant’s amendments.

10.	The rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Okubo et al. (WO 2012/111811 A1) as set forth in the Non-Final Rejection filed 10/06/21 is herein withdrawn.

Claims 1-3, 6, 8-23, and 25-31 under 35 U.S.C. 103 as being unpatentable over Okubo et al. (WO 2012/111811 A1) as set forth in the Non-Final Rejection filed 10/06/21 is herein amended due to the Applicant’s amendments.

Examiner’s Note
12.	The Office has relied upon the Machine English translation of priority document JP 5838975 B2 as the English equivalent of WIPO publication WO 2012/111811 A1 (herein referred to as “Okubo et al.”).

Claim Objections
13.	Claims 1-6, 8-16, 18-23, and 25-31 are objected to because of the following informalities: Claim 1, which the other claims are dependent upon, recites “or wherein the compound is of formula VI1 VI2” (page 4); “formula VI1 VI2” should be replaced by “formula VI1 or VI2” for proper punctuation.	
Corrections are required.

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 19, 22, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2008/0116789 A1).
	Yamaguchi et al. discloses the following compound:

    PNG
    media_image1.png
    243
    406
    media_image1.png
    Greyscale

(page 3) such that R1-2 = H, m = 1, c = 0 or 1, h = 1, d-g = 0, Ar1 = Ar8 = arylene (anthracenylene), and R1t-2t = R (straight-chain alkyl with 1 C atom (methyl)) of Applicant’s formula VI2.  Yamaguchi et al. discloses the following organic electroluminescent (EL) device:

    PNG
    media_image2.png
    574
    508
    media_image2.png
    Greyscale

comprising substrate (1), anode (2), hole-injecting layer (7), hole-transporting layer (5), light-emitting layer (3), electron-transporting layer (6), electron-injecting layer (9), and cathode (4).  Yamaguchi et al. discloses that its inventive compound is combined with a .

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


18.	Claims 4 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2008/0116789 A1).
Regarding Claim 4, Yamaguchi et al. discloses the compound according to Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Yamaguchi et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image3.png
    148
    300
    media_image3.png
    Greyscale

where R1-6 = hydrogen, substituted or unsubstituted alkyl group such as methyl, or substituted or unsubstituted aryl group ([0009], [0025]).  However, Yamaguchi et al. does not explicitly disclose the compound as recited by the Applicant.  Nevertheless, it would have been obvious to modify compound 35 as disclosed by Yamaguchi et al.  (above) as disclosed by Yamaguchi et al. such that R1-2 = straight-chain alkyl (such as methyl) of Applicant’s formula I1.  The motivation is provided by the fact that the modification merely involves the exchange of one group (hydrogen) for a functional equivalent (alkyl) selected from a highly finite list of chemical groups as taught by Yamaguchi et al., thus rendering the production predictable with a reasonable expectation of success.

Regarding Claim 18, Another embodiment is disclosed:

    PNG
    media_image4.png
    255
    405
    media_image4.png
    Greyscale

(page 3).  However, Yamaguchi et al. does not explicitly disclose a compound as recited by the Applicant, particularly in regards to the connection points of the substituent 1-2 = H, m = 1, c = 0 or 1, g = h = 1, d-f = 0, Ar1-2 = Ar7-8 = arylene (phenylene), and R1t-2t = R (straight-chain alkyl with 1 C atom (methyl)) of Applicant’s formula VI2; Ar1-2 = Ar7-8 = D94 (with R11-12 = H) as recited by the Applicant in Claim 18.  The motivation is provided by the fact that the modification merely involves change in position of the two biphenyl substituent groups on the 1,5-naphthyridine group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Yamaguchi et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.

19.	Claims 1-3, 6, 8-16, 18-23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (WO 2012/111811 A1).
	Regarding Claims 1-3, 6, 8-10, 19-23, and 25-31, Okubo et al. discloses polymers of the following form:

    PNG
    media_image5.png
    393
    435
    media_image5.png
    Greyscale

(page 6) where L1 = single bond and R1 = hydrogen (among others in a highly finite list) ([0055]), D1-2 = donor units, m-n = integers 0-2 (only), X1 = S, O, NR2, Y1 = CR3, N, A = 

    PNG
    media_image6.png
    135
    169
    media_image6.png
    Greyscale

(page 23).  However, Okubo et al. does not explicitly disclose a compound as recited by the Applicant, particularly in regards to the position of the linking points (“*”s) of the divalent unit of Applicant’s formula I1.  Nevertheless, it would have been obvious to modify the divalent unit A-34 as disclosed by Okubo et al. (above) such that R1-2 = hydrogen of Applicant’s formula I1; a = d = 1, b-c = 0, and Ar1 = Ar4 = heteroarylene of 5 ring atoms substituted by L (hydrocarbyl with 2 C atoms) of Applicant’s formula II2; A = formula II2, x = 1, and y = 0 of Applicant’s formula III; corresponds to Applicant’s formula III5; R5-6 = hydrogen of Applicant’s formula IV.  The motivation is provided by the fact that the modification merely involves change in position of the two substituent groups (comprising donor units D1-2) on the 1,5-naphthyridine group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Yamaguchi et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
Okubo et al. further discloses that its inventive polymers serve as p-type semiconductor material which is mixed with n-type semiconductor material; the composition is dissolved in solvents such as chloroform to form a thin film (photoelectric conversion layer) ([0023], [0210]-[0211]).  Okubo et al. discloses the use of fullerenes as suitable n-type semiconductor material ([0203]-[0204]).  The mixed layer is 

Regarding Claims 11-13, 16, and 18, Okubo et al. discloses any one of the donor units (D1-2) can be the following:

    PNG
    media_image7.png
    159
    142
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    204
    120
    media_image8.png
    Greyscale

([0130]) where R = hydrogen (among others) ([0132]) such that R11-12 = hydrogen of Applicant’s formulae D1 and Sp1; R11-12 = hydrogen of Applicant’s formula A15. 

	Regarding Claims 14 and 15, notice that a compound corresponding to Applicant’s formula V2 would be produced during the synthesis of the polymer as an intermediate (such that R7-8 = Br) as disclosed by Okubo et al. (in this embodiment using a polymer comprising an alternative acceptor unit A) for the coupling of the divalent monomeric groups:

    PNG
    media_image9.png
    325
    361
    media_image9.png
    Greyscale

(page 52).

Allowable Subject Matter
20.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the objection to Claim 1 as set forth above.
	The closest prior art is provided by Yamaguchi et al. (US 2008/0116789 A1), which discloses compounds of the following form:

    PNG
    media_image3.png
    148
    300
    media_image3.png
    Greyscale

where R1-6 = hydrogen, substituted or unsubstituted alkyl group such as methyl, or substituted or unsubstituted aryl group ([0009], [0025]).  An embodiment is disclosed:

    PNG
    media_image1.png
    243
    406
    media_image1.png
    Greyscale

(page 3).  However, it is the position of the Office that neither Yamaguchi et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the specific nature of R1-2 of formulae I1 or I2.

Response to Arguments
21.	Applicant’s arguments on pages 30-33 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAY YANG/Primary Examiner, Art Unit 1786